MEMORANDUM **
California state prisoner Anthony Sampson, serving a 39-year to life sentence for second degree murder, appeals the denial of his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo the denial of a 28 U.S.C. § 2254 petition, Mendez v. Small, 298 F.3d 1154, 1157-58 (9th Cir.2002), and affirm.
Sampson contends that he was denied due process when the prosecutor, in closing argument, improperly used the trial court’s ruling on the admissibility of a document to vouch for the reliability of a witness’ testimony. This contention lacks merit.1 The state courts did not clearly err in finding that, while the comment was inappropriate, the judge’s admonition and jury instructions neutralized the comment so it did not render the trial fundamentally unfair. See Darden v. Wainwright, 477 U.S. 168, 181-82, 106 S.Ct. 2464, 91 L.Ed.2d 144 (1986); Drayden v. White, 232 F.3d 704, 713-14 (9th Cir.2000) (applying pre-AEDPA standard); Van Tran v. Lindsey, 212 F.3d 1143, 1149-50 (9th Cir.2000) (describing AEDPA standard). The district court properly denied the habeas petition. See 28 U.S.C. § 2241(c)(3) (limiting *388habeas relief to petitioners in custody in violation of the Constitution).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. We reject the government’s argument that Sampson’s contention is procedurally barred. See Melendez v. Pliler, 288 F.3d 1120, 1125-26 (9th Cir.2002) (discussing California's contemporaneous objection rule).